OPINION
This is a motion by appellant for the following allowances to enable her to prosecute her appeal: Attorney's fees, $1,500; transcript of evidence and proceedings had upon the trial in the Second judicial district court, Washoe county, $275; filing fee on appeal, $25. Respondent did not appear at the hearing, either in person or by counsel.
The moving papers are accompanied by an estimate of the official reporter of the trial court, setting forth that the cost of the transcript will approximate $275. The motion is supported by appellant's affidavit wherein she *Page 288 
states that she is destitute, whereas respondent has an income of approximately $250 per month.
Appellant's affidavit states that she has been informed by her attorney that he believes she has good grounds for her appeal. The moving papers disclose nothing relating to the history of the case or issues involved in the trial court.
An order will be entered requiring respondent, within thirty days after written notice of this decision, to pay appellant the aggregate sum of $700, to wit, $25 for her filing fee on appeal, $275 for transcript of the evidence and proceedings in the district court, and $400 for attorneys' fees on appeal.